FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2021

                                      No. 04-21-00111-CV

                                         Lisa FLORES,
                                            Appellant

                                                v.

                     Mario DE LA OSSA and Navy Federal Credit Union,
                                      Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24502
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
       After we granted two motions for extension of time to file Appellant’s brief, the brief was
due on September 7, 2021. See TEX. R. APP. P. 38.6(a), (d).
       On September 15, 2021, after the deadline passed and no brief was filed, we ordered
Appellant to file the brief and a motion for extension of time to file the brief by September 27,
2021, or we would dismiss the appeal for want of prosecution.
         On September 27, 2021, Appellant filed the brief and a motion for extension of time to
file the brief. Appellant’s motion is GRANTED. Appellant’s brief is deemed timely filed.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court